Citation Nr: 0613106	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1974.  

This matter came before the Board of Veterans' Appeals 
(Board``) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran was born in August 1951, and he has four 
years of a college education.  

2.  The veteran's disabilities have a combined rating of 40 
percent.

3.  The veteran is not rendered unemployable by his ratable 
disabilities.


CONCLUSION OF LAW

The veteran is not entitled to a nonservice-connected 
disability pension.  38 U.S.C.A. §§ 1502, 1521 (2002); 38 
C.F.R. §§ 3.321, 3.340, 3.342, 4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2003, the AOJ sent a letter to the veteran 
providing the notice required by § 5103(a) and § 3.159(b).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA Compensation and 
Pension examinations.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first is to establish that the veteran has 
a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  Alternatively, a 
veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent schedular 
evaluation, by proving that the individual (as opposed to the 
average person) has a lifetime impairment precluding the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  
Under this analysis, if there is only one such disability, it 
must be ratable as 60 percent or more, and if there are two 
or more disabilities, there must be at least one disability 
ratable as 40 percent or more, with a combined disability 
rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability rating under the above rating scheme 
following applicable schedular criteria, a permanent and 
total disability rating for pension purposes may be granted 
on an extraschedular basis if the veteran is subjectively 
found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The veteran was seen by private medical providers for 
disabling back and neck problems in 1995-96, including 
trapezius spasms, carpal tunnel syndrome, and lumbar disc 
pathology.  VA outpatient treatment records from January 2002 
to January 2004 do contain complaints of back and neck pain, 
but show evaluation and treatment primarily for substance 
abuse (alcohol).  Alcohol abuse and drug abuse, unless they 
are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  
See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  "Disability 
pension is not payable for any condition due to the veteran's 
own willful misconduct." 38 C.F.R. § 3.301(b) (1992).  
King v. Brown, 4 Vet. App. 519 (1993).

VA examination in March 2003 yielded diagnoses of cervical 
and lumbar myositis, minimal cervical spondylosis, alcohol 
abuse, old history of right leg fracture, hepatitis A and C, 
and serologic evidence of lues.  No impairment was ascribed 
to the hepatitis.  As for the back and neck, there was mild 
limitation of motion with pain at the extremes.  Neurological 
examination was normal.

Subsequently, the AOJ issued a rating decision denying the 
veteran's request for nonservice-connected pension benefits.  
The veteran was rated at 20 percent for lumbar spine, 10 
percent for cervical spine, and 10 percent for residuals of a 
right leg fracture.  He was also rated at 0 percent (each) 
for history of right hand fracture, anxiety neurosis, a nose 
condition, hepatitis C, and serological evidence of lues 
(syphilis).  

The schedular rating is less than 100 percent, so the 
"average person" test is not met.  The veteran's combined 
rating is 40 percent.  Because the veteran has multiple 
disabilities, a combined rating of 70 percent, with one 
disability rated at least 40 percent, is required under 
38 C.F.R. § 4.17 to obtain a nonservice-connected pension.  
There is no evidence of record that a higher rating is 
warranted for any of the veteran's disabilities.  Therefore 
the "individual" test is not met.

However, a permanent and total disability rating for 
nonservice-connected pension purposes may still be granted on 
an extraschedular basis if the veteran is subjectively found 
to be unemployable by reason of his disabilities, age, 
background, and related factors.  The Board does not so find.  
His major disability, substance abuse, may not be considered.  
His other disabilities, primarily back and neck pain, are 
simply not severe enough to explain his unemployment.  
Although the veteran is currently unemployed, unemployment 
does not, in and by itself, constitute eligibility for 
pension purposes.  The veteran is only 54 years old, with 
four years of a college education; and a variety of 
occupational experience.  There is no evidence of record that 
the veteran is currently unable to secure and maintain 
gainful employment.  Consequently, the veteran is not 
entitled to a nonservice-connected disability pension.


ORDER

A nonservice-connected disability pension is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


